DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claim 1 have been amended and claim 21 has been newly added as requested in the amendment filed on May 10, 2022. Following the amendment, claims 1-19 and 21 are pending in the instant application.
Claims 7-16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Claims 1-6, 17 and 21 are under examination in the instant office action.
The amendments to the claims have obviated the Objection to claim 1 and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112, Written Description (New, Necessitated by Amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended to recite an ADC that “is capable of binding to a protein expressed on a cell surface of a cancer cell or an immune cell, and the drug component of the ADC is selected from the group” listed in Claim 21, Claims 1-6, 17 and 21 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
In Remarks filed May 10, 2022, Applicant traverse this rejection on the ground that the examiner has found the claims to be “too broad”, which is a mis-characterization of the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The MPEP clearly states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C).”  Applicant asserts “the specification sufficiently shows that the inventors had possession of the claimed invention” (pg. 11).
This is not persuasive for the following reasons.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the "antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). While the claims in Amgen were directed to an antibody per se, TC1600-specific training (Examples 5-7 of the Office' s training dated 6/3/19) requires examiners to apply this case law to all method claims comprising an antibody.  In view of the Amgen decision, adequate written description of an antigen alone will not be considered adequate written description of a claimed antibody that binds to that antigen, even when preparation of such an antibody is routine and conventional. Id. The case law applies to the instant claims because the antibody component of the claimed antibody-drug conjugate (ADC) is described solely by the antigen to which it binds – “the target molecule is …[the instantly-elected] …  protein in an immune system” (claim 17).
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  It is the Office’s position that an antibody must comprise all 6 CDRs in order to maintain the antigen binding specificity and affinity which is characteristic of the immunoglobulin and is required for adequate written description of an antibody that binds to an antigen. 
Therefore, the rejection is maintained.
	
	
Claim Rejections - 35 USC § 103 (New, Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As currently amended to require specific elements/steps and reading upon the drugs of newly added claim 21, Claims 1-6, 17 and 21 are rejected under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over WO2012/029342 A1, “Procedure 2: Binding of antibodies to phosphor-holding particle and quantum dot”, published March 8, 2012 (hereafter “WO ‘342”; English translation attached) and Shukla et al., Nanotechnology, 2008: 19(29): 295102.
The WO ‘342 reference discloses evaluation of cancer cells comprising a “fluorescent substance integrated particle to which a biological substance recognition site is bonded” (paragraph no. [0018]).  The reference discloses the fluorescent substance is quantum dot or semiconductor particle that, when excited by irradiation at a wavelength within the range of 200-700 nm, emits in the visible-near-infrared wavelength range of 400-900 nm. ([0020]) The reference explicitly discloses conjugation of this nanoparticle to an antibody ([0039]-[0041]), specifically an anti-ER or anti- HER2 antibody ([0035] and [0052]-[0056]). 
The only element that the prior art is silent on, is the antibody being an antibody-drug conjugate (ADC) that binds to one of the drugs listed in newly added claim 21.
The instant disclosure defines methotrexate as an “antimetabolite” of newly added claim 21 (spec. paragraph [0024]).  The Shukla prior art teaches an antibody-drug conjugate that delivers methotrexate to HER2 positive cells.  Using FITC inclusion molecules, this antibody-drug construct (ADC) is “internalized efficiently” by cancer cells expressing HER2 and the dendrimer conjugate had the same dihydrofolate reductase activity of methotrexate alone (Abstract). The authors conclude the conjugate had somewhat lower cytotoxicity than free methotrexate because of slow release from the lysosomal pocket after internalization (Abstract).
Given the guidance for “PROCEDURE 2: BINDING OF ANTIBODY TO FLUORESCENT SUBSTANCE-CONTAINING PARTICLE” as taught by the WO ‘392 prior art, a person having ordinary skill could couple the ADC, as taught by Shukla, to the phospho-nanodot without undue further experimentation.  Motivation to combine the elements is explicit in the references wherein it teaches “trace amounts of biomarkers can be detected in comparison with the [FITC] inclusion particles” (WO ‘342 at [0061]) and “when fluorescent substance-containing particles are used as the labeling substance, it is possible to accurately and quantitatively detect even a trace amount of biomarker” (WO ‘342 at [0068]).  A person having ordinary skill in the art would be motivated to couple the ADC to the fluorescent substance containing particle because the combination allows for not only accurate and quantitative detection of HER2+ cancer cells, but also provides an effect way to deliver chemotherapy that has the distinct advantage of lower toxicity than systemically administered free methotrexate.
No undue further experimentation would have been required in order to combine prior art elements according to a known method. (KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).   In combination the elements would yield the predictable results of a phosphor integrated dot (PID) antibody-drug conjugate as claimed, and immunostaining by irradiating the specimen at different excitation levels as disclosed precisely in the WO ‘342 reference.  The prior art includes each element claimed though not necessarily in the same reference. It was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. And, one of ordinary skill in the art would have recognized that the results of such combination were predictable.  
Based on the guidance and direction within the prior art, such combination would have been well within the technical grasp of a skilled artisan.  Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art would have been able to predictably combine the elements with a reasonable expectation of success.  Therefore, the invention as a whole is prima facie obvious.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.M/Examiner, Art Unit 1649                                                                                                                                                                                                        

/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649